Title: From George Washington to Clement Biddle, 13 August 1783
From: Washington, George
To: Biddle, Clement


                        
                            Dear Sir,
                            Newburgh Augt 13th 1783
                        
                        Upon my return from a Tour to the Northern & Western parts of this State I found your Letter of the
                            23d Ulto but not in time to give you an acknowledgement by the last Post, and to thank you for your attention to my Commission—I
                            now do it—& by this opportunity have requested the Superintendent of Finance to repay you the Sums which you have
                            advanced for my use; with a Commission thereon. but as the poverty of the public Treasury, & Urgent calls upon the
                            Financier for contracts—which must be fulfilled—may render it difficult if not impracticable for him to comply with my
                            wishes, (altho’ I am only asking a part of what I have actually expended of my own money in the public Service) I must beg
                            you to give me instant notice and I will, if opportunity offers, send you the money from this place—or if it could be
                            made convenient to yourself, to draw on me here it should be paid on demand.
                        The Intercourse between my House and Alexandria is such, as to render the deposit of Goods at that place
                            where it does not interfere with the Entry much more convenient than at George Town; and Fitzgerald or Hooe, would be
                            attentive to the forwarding of them. The Table Cloths which are contained in my Invoice, are wanted for the common sized
                            square Tables. one dozn of whih (if they are to be had of any length) may be long enough to cover two Tables—or if they
                            are in the piece, they should not be cut at all, but so many Yards purchased as will make one dozn of each kind.
                        I am informed that several ships have already arrived at your Port with Irish Indented Servants, &
                            that more are expected—should you find among these a good House Joiner and could purchase him at a price not exceeding
                            Thirty pds I should thank you for doing it & sending him to my House. I know it is difficult if not impracticable to
                            come at a perfect knowledge of the disposition & character of these kind of Gentry before hand—but there is something
                            in the age, appearance and Countenance of them, which, with the Information that may be obtained from the Sailors that
                            will go a good way towards informing the judgmt for a fortunate choice—the examination of a workman will be necessary to
                            ascertain the knowledge of his profession. Mrs Washington joins me in respects to Mrs Biddle—I am Dr Sir Yr Most Obt Servt
                        
                            Go: W——n
                        
                    